Case 2:15-cv-08048-JAK-RAO Document 123 Filed 10/15/19 Page 1 of 5 Page ID #:4781



     1    Musick, Peeler & Garrett llp
                          ATTORNEYS AT LAW
               ONE WILSHIRE BOULEVARD, SUITE 2000
     2          LOS ANGELES. CALIFORNIA 90017-3383
                       'IHLEn iCNE(213) 629-7G00
                         FACSIMILE (213) 624-1376
     3
           Dan Woods (State Bar No. 78638)
     4     d.woods@m,      ’.com
           Adam MTWeg (State Bar No. 269320)
     5     a. weg@mpglaw. com
     6 Attorneys for J.G. BOSWELL COMPANY
     7
     8                               UNITED STATES DISTRICT COURT
     9               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    10
    11 TRADELINE ENTERPRISES PVT.                                 CASE No. 2:15-CV-8048-JAK
       LTD.,                                                      (RAOx)
    12
                   Plaintiff,
    13
             vs.                                                  JOINT STATUS REPORT
    14
       JESS SMITH & SONS COTTON,
    15 LLC; and J.G. BOSWELL COMPANY,
    16                    Defendant.
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1183617.1
                                                              1                   Case No.2:15-CV-8048-JAK
                                                     JOINT STATUS REPORT
Case 2:15-cv-08048-JAK-RAO Document 123 Filed 10/15/19 Page 2 of 5 Page ID #:4782



     1               Plaintiff Tradeline Enterprises Pvt. Ltd. ("Tradeline"), Defendant Jess Smith
     2 & Sons Cotton, LLC ("Jess Smith"), and Defendant J. G. Boswell Company
     3 ("Boswell") respectfully submit this Joint Status Report pursuant to the Court’s
     4 Order dated October 1, 2019 (Dkt. 121).
     5               The parties engaged in a meaningful meet-and-confer process via telephone
     6 conferences on October 2, 4, 8, and 11, and via email exchanges on October 1, 2, 8,
     7   10, and 11. During the meet-and-confer, counsel for Tradeline stated that the
     8 funding agreements require notice to the funder before they and the documents
     9 listed on the privilege log are disclosed. Counsel for Tradeline notified the funder
    10 of the potential disclosure on October 8, and gave the funder until October 21 to
    11 object to the disclosure. As a result, the parties are waiting until October 22 to
    12 determine whether to proceed with any of the proposed measures below.
    13               As a result of the meet-and-confer process, and assuming that the funder does
    14 not object to production of the funding agreements, counsel for Tradeline has
    15 proposed the following:
    16               1. Tradeline will produce the documents on its privilege log, which include
    17 the funding agreements, for inspection, but not copying or photographing, at its
    18 counsel’s office, with an agreed-upon stipulation that doing so does not waive any
    19 claim of privilege or protection;
    20               2. After or during the inspection, Jess Smith and Boswell will identify in
    21 good faith which documents that they believe are discoverable on the issues raised
    22 by their motion to amend the judgment;
    23               3. If Defendants do not identify any other documents. Tradeline will produce
    24 the funding agreement, the supplement to the funding agreement, and the
    25 reimbursement agreement with its funder. Defendants will then withdraw their
    26 opposition to the motion to withdraw by Tradeline’s counsel;
    27               4. If Defendants identify documents that they believe in good faith are
    28 discoverable on the issues raised by their motion to amend the judgment. Tradeline
         1183617.1                                       1                     Case No.2:15-CV-8048-JAK
                                               JOINT STATUS REPORT
        Case 2:15-cv-08048-JAK-RAO Document 123 Filed 10/15/19 Page 3 of 5 Page ID #:4783



                    1 will consider in good faith whether to produce them. If Tradeline agrees to produce
                    2 all of them, Tradeline will also produce the three agreements listed in no. 3 above
                    3 and Defendants will withdraw their opposition to the motion to withdraw by
                    4 Tradeline’s counsel;
                    5               5. If Defendants identify documents that they believe are discoverable on the
                    6 issues raised by their motion to amend the judgment and Tradeline does not agree to
                    7 produce all of them, the parties will submit the disputed documents either to this
                    8 Court or to Magistrate Judge Oliver, at this Court’s direction, for an in camera
                    9 review with a yet to be agreed-upon stipulation about the nature and scope of the
                   10 review. The parties will enter into an agreed-upon stipulation that doing so does not
                   11 waive any claim of privilege or protection. After this Court rules on the documents
                   12 itself or either affirms or reverses any ruling by Magistrate Judge Oliver, Tradeline
                   13 will produce the three agreements listed in no. 3 above and whatever documents it is
                   14 ordered to produce. Defendants will then withdraw their opposition to the motion to
                   15 withdraw by Tradeline’s counsel; and
                   16               6. Counsel for Tradeline agrees to retain all documents listed on its privilege
                   17 log and those pertaining to this case, including without limitation all documents
                   18 pertaining to or mentioning the funder, until written notification from counsel for
                   19 Defendants that the case is over.
                   20               The parties expect to continue to make progress on these issues, but they need
                   21 to wait until October 21 to see if the funder objects to any disclosures, and then they
                   22 will determine how to proceed with the proposed measures above. The parties will
                   23 file another joint status report with the Court on these issues on or before November
                   24 5,2019.
                   25
                   26
                   27
                   28
MUSICK, PEELER
& GARRETT LLP           1183617.1
ATTORNEYS AT LAW
                                                                        2                     Case No. 2:15-CV-8048-JAK
                                                               JOINT STATUS REPORT
        Case 2:15-cv-08048-JAK-RAO Document 123 Filed 10/15/19 Page 4 of 5 Page ID #:4784



                    1 Dated: October 15, 2019
                                                       Respectfully submitted,
                    2
                                                       QUINN EMANUEL URQUHART
                    3                                  & SULLIVAN, LLP
                    4
                    5
                                                       By: /s/ Dominic Surprenant_________
                    6
                                                            Dominic Surprenant, SBN 165861
                    1                                       Paul Slattery, SBN 285291
                    8                                  865 South Figueroa Street, 10th Floor
                                                       Los Angeles, California 90017-2543
                    9
                                                       Tel: (213)443-3000
                   10                                  Attorneys for Tradeline Enterprises Pvt.
                   11                                  Ltd.
                   12 Dated: October 15, 2019          MUSICK, PEELER &
                   13                                  GARRETT LLP

                   14                                  By:. /s/ Dan Woods______________
                   15                                      Dan Woods, SBN 78638
                                                           Adam M. Weg, SBN 269320
                   16                                  624 S. Grand Ave., Suite 2000
                   17                                  Los Angeles , CA 90017
                                                       Phone: (213)629-7600
                   18                                  Attorneys for J. G. Boswell Company
                   19
                   20 Dated: October 15, 2019          STOEL RIVES LLP
                   21                                  By: /s/ Edward C. Puckers__________
                   22
                                                            Edward C. Duckers, SBN 242113
                   23
                                                       Three Embarcadero Center, Suite 1120
                   24                                  San Francisco, CA 94111
                                                       Telephone: (415)617-8900
                   25
                                                       Attorneys for Jess Smith & Sons Cotton,
                   26                                  LLC
                   27
                   28
MUSICK, PEELER
& GARRETT LLP           1183617.1
ATTORNEYS AT LAW
                                                        3                     Case No.2:15-CV-8048-JAK
                                                JOINT STATUS REPORT
        Case 2:15-cv-08048-JAK-RAO Document 123 Filed 10/15/19 Page 5 of 5 Page ID #:4785



                    1                                      PROOF OF SERVICE
                    2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                            At the time of service, I was over 18 years of age and not a party to this action. I
                    3 am employed   in the County of Los Angeles, State of California. My business address is
                    4 One Wilshire Boulevard,  Suite 2000, Los Angeles, CA 90017-3383.
                            On October 15, 2019,1 served true copies of the following document(s) described
                    5 as JOINT STATUS REPORT on the interested parties in this action as follows:
                    6                                            SERVICE LIST
                        Dominic Surprenant, SBN 165861                 Attorneys for Plaintiff
                    7   Michael L. Fazio, SBN 228601                   TRADELINE ENTERPRISES PVT, LTD.
                        Paul Slattery, SBN 285291
                    8   QUINN EMANUEL URQUHART
                        & SULLIVAN, LLP
                    9   865 South Figueroa Street, 10th Floor
                        Los Angeles, California 90017-2543
                   10   Tel: (213)443-3000
                        Fax: (213) 443-3100
                   11   ds&.auinnemanuel. com
                        michaelfazio(d),auinnemanuel.com
                   12   mulslatterv(a).auinnemanuel. com
                   13 Edward C. Duckers, SBN 242113                       Attorneys for Defendant
                      Michael B. Brown, SBN 179222                        JESS SMITH & SONS COTTON, LLC
                   14 Jonathan A. Miles, (SBN 268034
                      STOEL RIVES LLP
                   15 Three Embarcadero Center, Suite 1120
                      San Franeisco, CA 94111
                   16 Tel: (415)617-8900
                      Fax: (415) 617-8907
                   17 ed. duckers(a),stoel. com
                      michael. brown&.stoel. com
                   18 Jonathan. miles(d),stoel. com
                   19
                              BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                   20 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the
                      case who are registered CM/ECF users will be served by the CM/ECF system.
                   21 Participants in the case who are not registered CM/ECF users will be served by mail or by
                      other means permitted by the court rules.
                   22
                              I declare under penalty of perjury under the laws of the United States of America
                   23 that the foregoing is true and correct and that I am employed in the office of a member of
                      the bar of this Court at whose direction the service was made.
                   24
                              Executed on October 15, 2015, at Los Angeles, California.
                   25
                   26
                                                                              /s/ Mark Clark
                   27                                                    Mark Clark
                   28
MUSICK, PEELER
& GARRETT LLP           1183617.1                                                              Case No.2:15-CV-8048-JAK
ATTORNEYS AT LAW
                                                                JOINT STATUS REPORT
